DECISION
The application of the above-named defendant for a review of the sentence of 25 years, imposed on October 18, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court. •
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of lewd and lascivious acts upon a child (his own daughter) punishable by not more than 25 years imprisonment, yet received this sentence with a record of two prior felony convictions (one involving a similar offense) that could have been charged raising his possible imprisonment to no limit.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, acting chairman; Paul G. Hatfield, Sid G. Stewart.